Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 3/16/22. As directed, Claims 1, 17-19, 22, and 44 have been amended, and claims 1, 3-4, 6-39, 41-42, 44-46 are presently pending in this application.
The amendments are sufficient to overcome the claim rejections under 35 USC 112(a)  from the previous action.
Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  Claims 1 and 2 recites “along a width of tip” in the newly amended portion. This is missing an article and should be “along a width of the tip.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-9, 13-14, 17-19, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bower et al. (US 2005/0109771 A1, hereinafter “Bower”).
Regarding claim 1, Bower discloses a heater assembly comprising: 
a heating element (100, Fig. 1) including,

    PNG
    media_image1.png
    323
    598
    media_image1.png
    Greyscale

 a planar portion including a filament (Annotated Fig. 1), the filament defining an air channel (140) through the planar portion, the filament arranged so as to form a plurality of curves, each of the curves having a closed end an open end, and a tip (Annotated Fig. 1) extending away from the air channel thereon (Fig. 1 shows the curve tips extending to the left or right which is away from the air channel to the right or left respectively), 
the tip of each of the curves extending from the closed end thereof, and the tip of each of the curves including an elongated body (see portion of Annotated Fig. 1 below) extending from a central point along a width of the tip (see Annotated Fig. below--the width of the tip is measured up and down as indicated by the arrow line in the figure below, and the elongated body extends from the central point in the width direction, as well as over the whole width of the body. Note that this is true for each of the tips--including the triangular/trapezoidal tips, where the elongated body extends along the entire width including the central point, even though the maximum height is to one side or the other).

    PNG
    media_image2.png
    230
    649
    media_image2.png
    Greyscale

a first lead portion (110), and 
a second lead portion (120), at least one of the first lead portion, the second lead portion, or both the first lead portion and the second lead portion being coplanar with the planar portion of the heating element (Fig. 1 shows both first and second lead portions 110 being coplanar with the planar portion of the heating element); and 
a support (160), the heating element in contact with the support such that the tip of each of the curves rests thereon (Fig. 1).
Regarding claim 3, Bower discloses at least one of the curves has an omega shape (all curves have Ω shapes).
Regarding claim 4, Bower discloses at least one of the curves has a U-shape (all curves  have U shapes).
Regarding claim 6, Bower discloses the filament defines the air channel through a central area of the planar portion (the central air channel 140 is in the center of the planar portion).
Regarding claim 7, Bower discloses the open end of each of the curves is adjacent the air channel (Annotated Fig. 1 above).
Regarding claim 8, Bower discloses the filament includes stainless steel (Par. 0025).
Regarding claim 9, Bower discloses the filament follows a circuitous path (a serpentine path is shown in Fig. 1).
Regarding claim 13, Bower discloses the first and second lead portions extend away from the air channel (Fig. 1 shows 110 and 120 extending away from air channel 140).
Regarding claim 14, Bower discloses the support includes a support ring (160 can be described as a ring since it is a solid shape with a hole/space in the middle).
Regarding claim 17, Bower discloses the tip of at least one of the curves having a trapezoidal shape (Annotated Fig. Bower-1a). 

    PNG
    media_image3.png
    272
    617
    media_image3.png
    Greyscale

Regarding claim 18, Bower discloses the tip of at least one of the curves having a rectangular shape (Annotated Fig. Bower-1d). 

    PNG
    media_image4.png
    264
    497
    media_image4.png
    Greyscale

Regarding claim 19, Bower discloses the tip of at least one of the curves having a triangular shape (Annotated Fig. Bower-1b).

    PNG
    media_image5.png
    272
    617
    media_image5.png
    Greyscale

Regarding claim 21, Bower discloses both the first and second lead portion having a generally L-shape (Annotated Fig. Bower-1c).

    PNG
    media_image6.png
    268
    466
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 22-23, 25-27, 30-31, 34-36, 38, 41-42, 44-46, are rejected under 35 U.S.C. 103 as being unpatentable over Bower in view of Rinker et al. (US 2014/0305454 A1, hereinafter “Rinker”).
Regarding claim 10, Bower discloses the apparatus set forth above but fails to disclose a width of the filament varies along the circuitous path. However, Rinker teaches a width of the filament varies along the circuitous path (see safety fuse 12 in Fig. 1, subsection A, which has a narrower width than the remainder of the filament). The advantage of varying the width of the filament along the circuitous path is that this allow a portion of the filament to act as a safety fuse (Par. 0054). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Bower by varying the width of the filament along the circuitous path as taught by Rinker in order to allow a portion of the filament to act as a safety fuse. 
Regarding claim 22, Bower discloses the heater assembly substantially as set forth with respect to claim 1, above. Bower fails to disclose the heater assembly being in a cartridge comprising a housing, reservoir, and transfer material. However, Rinker teaches a cartridge (Fig. 2) for an e-vapor device (Par. 0001) comprising a housing (exterior of 3), a reservoir (“storage cartridge” 36) in the housing, and a transfer material (32 and 321, together) adjacent a portion of the reservoir (2b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Bower by placing the heater and support of Bower in the cartridge of Rinker (and sizing the heating element and sizing/scaling the lead portions as needed to fit in the cartridge) because it amounts to a simple substitution of one heater assembly known in the art (that of Bower as set forth in claim 1) for another (that of Rinker Fig. 1b), with predictable results (the heater of Bower will heat the pre-vapor formulation in the reservoir and allow it to be heated into vapor and that vapor to be transmitted for a user to inhale the vapor, with the added advantage that the heater of Bower has central air channels for air/vapor to pass through, improving airflow).
Regarding claim 23, Bower discloses the planar portion, first lead portion, and second lead portion are a unitary body (Fig. 1).
Regarding claim 25, Bower discloses the limitations substantially as set forth with respect to claim 8 above.
Regarding claim 26, Bower discloses the limitations substantially as set forth with respect to claim 9, above.
Regarding claim 27, the modified Bower-Rinker discloses the claimed apparatus substantially as set forth with respect to claim 10 (and base claim 22) above.
Regarding claim 30, Bower discloses the limitations substantially as set forth with respect to claim 13 above.
Regarding claim 31, Bower discloses the limitations substantially as set forth with respect to claim 14 above.
Regarding claim 34, Bower discloses the tip of at least one of the curves has a trapezoidal shape (Annotated Fig. Bower-1a).

    PNG
    media_image3.png
    272
    617
    media_image3.png
    Greyscale

Regarding claim 35, Bower discloses the tip of at least one of the curves has a rectangular shape (Annotated Fig. 1d)

    PNG
    media_image4.png
    264
    497
    media_image4.png
    Greyscale

Regarding claim 36, Bower discloses the tip of at least one of the curves has a triangular shape (Annotated Fig. Bower-1b).

    PNG
    media_image5.png
    272
    617
    media_image5.png
    Greyscale

Regarding claim 38, Bower discloses the limitations substantially as set forth with respect to claim 21 above.
Regarding claim 41, Bower discloses the limitations substantially as set forth with respect to claim 3 above.
Regarding claim 42, Bower discloses the limitations substantially as set forth with respect to claim 4 above.
Regarding claim 44, Bower discloses the tip of at least one of the curves having a pointed shape (Annotated Fig. Bower-1b shows a “triangular” shape which is pointed). 
Regarding claim 45, Bower as modified by Rinker discloses the heating element is in contact with the transfer material (Bower as modified by Rinker above teaches this because Rinker teaches the heating element being in contact with the transfer material in Fig. 2b which shows 32 in contact with the heating element, which in claim 22 was replaced with the heating element of Bower).
Regarding claim 46, Bower discloses the tip of at least one of the curves has a pointed shape (Annotated Fig. Bower-1b).

    PNG
    media_image5.png
    272
    617
    media_image5.png
    Greyscale

Claims 11 and 28  are rejected under 35 U.S.C. 103 as being unpatentable over Bower or Bower in view of Rinker as applied to claim 22, and in view of Ting et al. (US Pat. No. 4855571, hereinafter "Ting").
Regarding claim 11, Bower discloses the apparatus set forth above but fails to disclose a width of the filament gradually increases in a direction away from the air channel.  However, Ting teaches, in Figure 7, the width of the filament(s) (la-lg) gradually increasing in a direction away from the center. The advantage of having the heater filament(s) increase in width is that the thicker filament has an increased strength, which is advantageous for a ring of a larger diameter (Ting, Col. 3, lines 15-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Bower by having the thicknesses increase as taught by Ting in order to improve the strength of the heating element.
Regarding claim 28, the modified Bower discloses the claimed apparatus substantially as set forth with respect to claim 11 (and base claim 22) above.
Claims 12, 29, and 39 are rejected u under 35 U.S.C. 103 as being unpatentable over Bower or Bower in view of Rinker as applied to claim 22, and in view of Liu (WO 2015/149405, with text references to equivalent US PG Pub. 2017/0035109 A1).
Regarding claim 12, Bower fails to disclose the first lead portion extending into the air channel and the second lead portion extending away. However, Liu teaches, in a heater assembly (Fig. 10) comprising a heating element (203, excluding leads indicated in Annotated Fig. 10) with leads and air channel (Annotated Fig. 10) discloses the first lead portion extends into the air channel (Fig. 10) and the second lead portion extends away from the air channel (Fig. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Bower by configuring the first lead portion to extend into the air channel, and the second lead portion away from the air channel, as taught by Liu, because this amounts to a simple substitution of one lead portion configuration (that of Liu) known in the art, for another, with predictable results (the leads will conduct electricity to the heater).

    PNG
    media_image7.png
    387
    451
    media_image7.png
    Greyscale

Regarding claim 29, the modified Bower-Rinker-Liu discloses the limitations substantially as set forth with respect to claim 12 (and claim 22), above.
Regarding claim 39, Bower-Rinker fails to teach the support being a cylindrical wall with a top edge. However, Liu discloses the support (1001) is a cylindrical wall having a top edge (Annotated Fig. 10-ii below) and wherein the tip of the at least one of the curves rests on the top edge of the cylindrical wall (Annotated Fig. 10-ii below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Bower-Rinker by configuring the support to be a cylindrical wall with a top edge and where the tips rest on the top edge as taught by Liu, because the cylindrical shape of Liu is better suited to an e-cigarette configuration and improves the strength of the support.

    PNG
    media_image8.png
    298
    399
    media_image8.png
    Greyscale

Claims 15 and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Bower or Bower in view of Rinker as applied to claim 22, and in view of Mironov et al. (WO2015/117704, hereinafter “Mironov”).
Regarding claim 15, Bower discloses the support ring is formed of an “electrically insulating material” such as a “suitable polymer,” but fails to disclose the support ring being formed of polytheretherketone (hereinafter “PEEK”). However, Mironov teaches, in a heater assembly for an e-vapor device, using PEEK to make a “cap” (Page 10, lines 25-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Bower by configuring the support ring of Bower to be made of PEEK as taught by Mironov because PEEK is a material known to be suitable for food or pharmaceutical applications and is known as being suitable for high temperatures (Page 10, lines 26-27), and Bower teaches that a variety of polymers may be suitable and the specific material is not critical. Thus, the modification amounts to a simple substitution of one heat resistive material known in the art (PEEK) for another (the original polyimide) with predictable results (the material will have a high heat resistance and be suitable for use in an e-vapor device).
Regarding claim 32, the modified Bower discloses the claimed apparatus substantially as set forth with respect to claim 15 (and base claim 22) above.
Claims 16 and 33  are rejected under 35 U.S.C. 103 as being unpatentable over Bower or Bower in view of Rinker as applied to claim 22, and in view of Li et al. (US 2016/0007655 A1, hereinafter “Li”).
Regarding claim 16, Bower discloses the apparatus set forth above but fails to disclose the support ring including at least one electrical contact molded within the support ring. However, Li discloses, in Figs. 2 and 3, a support (12, Fig. 3) for a heating element wherein the support includes at least one electrical contact (131, Fig. 2) molded into the support (into region 124). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Bower by configuring the support ring of Bower to have at least one electrical contact molded within the support ring as taught by Li in order to allow electricity to be conducted through the support, in a case where the support is between the heater and another element such as a battery or controller, thus improving the flexibility of the device to allow for multiple possible configurations.
Regarding claim 33, the modified Bower discloses the claimed apparatus substantially as set forth with respect to claim 16 (and base claim 22) above.
Claims 20 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bower or Bower in view of Rinker as applied to claim 22, and in view of Yoshida (JP 4383843 B2).
Regarding claim 20, the modified Bower discloses the apparatus set forth above but fails to disclose one or both of the leads having a generally spiral shape. However, Yoshida teaches a lead which has a spiral shape (26, Fig. 3). The advantage of a lead which has a spiral shape is that it allows for “a downsizing…and can be easily and surely electrically connected,” (Yoshida Par. 0001). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Bower by configuring the contact to have a spiral shape as taught by Yoshida in order to ensure good contact in a compact space.
Alternatively, since Applicant discloses a variety of different lead shapes, and has not stated that the lead shape is significant, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Bower such that one or both of the lead portions has a generally spiral shape because this amounts to a change in shape without persuasive evidence that the particular shape of the claimed lead portion is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 37, the modified Bower discloses the claimed apparatus substantially as set forth with respect to claim 20 (and base claim 22) above.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bower in view of Rinker as applied to claim 22 above and further in view of Chen (US 2015/0272218 A1).
Regarding claim 24, the modified Bower discloses the apparatus set forth above, including the housing and an inner surface of the housing at least partially defining a reservoir, but fails to disclose an inner tube at least partially defining the reservoir. However, Chen teaches, in an e-vapor apparatus having a housing (300, Fig. 5), an inner tube (Annotated Fig. 6) within the housing (Fig. 6 and Par. 0050), the inner tube defining an airway through the housing (the Fig. 6 and Par. 0050), and an outer surface of the inner tube (Annotated Fig. 6) and an inner surface of the housing at least partially defining a portion of the reservoir (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Bower-Rinker by adding  an inner tube defining an airway to the reservoir (and modifying the structure of the reservoir accordingly to accommodate the inner tube) because this configuration improves the ability of air to flow through the device, ensuring that adequate airflow is provided through the center while allowing the pre-vapor formulation to be delivered to the heating element as desired.

    PNG
    media_image9.png
    255
    601
    media_image9.png
    Greyscale

Response to Arguments
Applicant’s arguments filed 3/16/22 have been considered but they are not persuasive. Applicant argues that Bower fails to teach the claimed tip of each of the curves including an elongated body extending from a central point along a width of the tip. However, Bower is found to teach this as set forth above. It is suggested that Applicant further limit the shape of the heating element and/or its relationship to the support so that Bower no long reads on the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761